UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A Amendment No. 1 QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 Commission File Number 001-31932 HYTHIAM, INC. (Exact name of registrant as specified in its charter) Delaware 88-0464853 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11150 Santa Monica Boulevard, Suite 1500, Los Angeles, California90025 (Address of principal executive offices, including zip code) (310) 444-4300 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definitions of ‘‘accelerated filer,” “large accelerated filer,’’ and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer þNon-accelerated filer oSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ As of November 6, 2009, there were65,102,950 shares of registrant's common stock, $0.0001 par value, outstanding. 1 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 4 ITEM 1.Consolidated Financial Statements 4 Condensed Consolidated Balance Sheets as of September 30, 2009 and December 31, 2008 (unaudited) 4 Condensed Consolidated Statement of Operations for the Three and Nine Months Ended September 30, 2009 and 2008 (unaudited) 5 Condensed Consolidated Statement of Cash Flows for the Nine Months Ended September 30, 2009 and 2008 6 Notes to Condensed Consolidated Financial Statements 8 ITEM 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 27 ITEM 3.Quantitative and Qualitative Disclosures About Market Risk 45 ITEM 4.Controls and Procedures 46 PART II – OTHER INFORMATION II-1 ITEM 6.Exhibits II-2 SIGNATURES II-3 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 31.3 EXHIBIT 32.1 EXHIBIT 32.2 EXHIBIT 32.3 2 Table of Contents EXPLANATORY NOTE We are amending our Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2009 (the “Form 10-Q”), as originally filed with the Securities and Exchange Commission on November 9, 2009, regarding certain disclosures which appeared therein.We are restating our unaudited consolidated financial statements as a result of incorrect increases in warrants outstanding and warrant liabilities when the dilution adjustment to our outstanding November 2007 warrants did not reflect a limitation that the exercise price would not be less than $4.75 following such adjustment. The balance sheet as of September 30, 2009 has been restated to decrease long-term liabilities – warrant liabilities from $6.112 million to $1.856 million.The statement of operations for the three and nine months ended September 30, 2009 has been restated to decrease non-operating income (expenses) – change in fair value of warrant liabilities from $4.767 million to $0.511 million.These adjustments did not effect periods prior to July 1, 2009.All restatements to the financial statements affected are non-cash in nature.Other than the changes described above, corresponding changes to Notes1, 2, 3 and 4to the financial statements, narrative disclosures specific to those changes, the disclosure in Part I, Item 4 related to this restatement, and the disclosure in Part II,Item 6 related to the number of officers certifying to the accuracy of this restatement increasing to three, the remainder of the document is unchanged from the Form 10-Q.This Amendment No. 1 to the Form 10-Q does not reflect events occurring after the filing of the Form 10-Q or modify or update the disclosures therein in any way other than as required to reflect the changes described in this Explanatory Note. 3 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Consolidated Financial Statements HYTHIAM, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (In thousands) September 30, 2009 December 31, Restated Reported ASSETS Current assets Cash and cash equivalents $ $ $ Marketable securities, at fair value Restricted cash - - 24 Receivables, net Prepaids and other current assets Current assets of discontinued operations - - Total current assets Long-term assets Property and equipment, net of accumulated depreciation of $6,493 and $5,035, respectively Intangible assets, net of accumulated amortization of $1,643 and $1,250, respectively Deposits and other assets Marketable securities, at fair value - - Non-current assets of discontinued operations - - Total Assets $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ $ Accrued compensation and benefits Other accrued liabilities Short-term debt Current liabilities of discontinued operations - - Total current liabilities Long-term liabilities Deferred rent and other long-term liabilities Warrant liabilities Capital lease obligations 51 51 81 Non-current liabilities of discontinued operations - - Total liabilities Commitments and contingencies Stockholders' equity Preferred stock, $.0001 par value; 50,000,000 shares authorized; no shares issued and outstanding - - - Common stock, $.0001 par value; 200,000,000 shares authorized; 65,097,000 and 54,965,000 shares issued and outstanding at September 30, 2009 and December 31, 2008, respectively 7 7 6 Additional paid-in-capital Accumulated other comprehensive income - Accumulated deficit ) ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity $ $ $ See accompanying notes to the financial statements. 4 Table of Contents HYTHIAM, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (unaudited) Three Months Ended Nine Months Ended (In thousands, except per share amounts) September 30, September 30, Restated Reported Restated Reported Revenues Healthcare services $ Total revenues Operating expenses Cost of healthcare services $
